04/29/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 20-0005


                                      PR 20-0005                                FILED
                                                                                 APR 2 9 2020
                                                                               Bowen Greenwood
                                                                             Clerk of Supreme
IN RE THE MOTION OF MANDI GOULD FOR                                                           Court
                                                                                State nf Montane

ADMISSION TO THE BAR OF THE STATE OF                                 ORDER
MONTANA



      Mandi Gould has filed a motion for admission to the Bar of the State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator ofthe State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Gould has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Mandi Gould may be sworn in to the practice oflaw in the State ofMontana.
Arrangements for swearing in may be made by contacting the office of the Clerk of the
Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this al day of April, 2020.



                                                             Chief Justice
        J,*
    .
        ustices




2